Citation Nr: 9930544	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.

This appeal arises from a rating decision of October 1997 
from the Montgomery, Alabama, Regional Office (RO).


REMAND

Service connection for post traumatic stress disorder (PTSD) 
was granted in a September 1997 Board of Veterans' Appeals 
(Board) decision.  This grew out of a March 1993 claim.  The 
October 1997 rating decision assigned a 30 percent disability 
rating effective from the date of the claim for service 
connection.  During the pendency of the service connection 
claim, the psychiatric rating criteria were changed.  61 Fed. 
Reg. 52,695 (1996).  Since the claim was pending at the time 
of the revision of the rating criteria, the veteran is 
entitled to have his claim evaluated under both the old and 
the new criteria, and have to criteria most favorable to his 
claim applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the record shows that the RO only considered the 
revised rating criteria.  Therefore, this case must be 
returned to the RO to also consider the old psychiatric 
rating criteria.

In addition to being diagnosed with PTSD, the veteran has 
been diagnosed with schizophrenia.  Service connection for a 
nervous disorder, which would include schizophrenia, was 
denied by the Board in a March 1983 decision.  Therefore, the 
veteran's psychiatric symptoms due to schizophrenia may not 
be considered in determining the severity of PTSD.  See 
38 C.F.R. § 4.14 (1999).  Medical evidence in the claims file 
does not differentiate the symptoms and impairment due to 
PTSD from those due to schizophrenia.  The report of a 
November 1996 VA examination notes that the veteran's case 
was complicated and could not be easily dealt with by a 
single examination on an outpatient basis.  The report 
indicates that a board could be convened to examine the case 
or the veteran could be admitted to a VA facility for a 
period of observation and evaluation.  In January 1997, the 
veteran was admitted to a VA medical facility for the purpose 
of determining whether he had PTSD.  However, the report of 
this hospitalization only shows a diagnosis of rule out PTSD 
and does not differentiate the symptoms that the veteran has 
due to PTSD from those caused by schizophrenia.  Therefore, 
this case will be returned to the RO for examination of the 
veteran consisting of a period of observation and evaluation 
to differentiate the symptoms due to the service connected 
PTSD from those of the non service connected schizophrenia.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran be scheduled for a period of 
psychiatric hospitalization for 
observation and evaluation.  While 
hospitalized, the veteran should be 
evaluated by a board of two 
psychiatrists.  

All appropriate tests and studies should 
be conducted.  The examiners should be 
requested to fully evaluate the veteran 
to differentiate those symptoms and 
impairment due to PTSD from the symptoms 
and impairment due to schizophrenia.  The 
examiners should also be requested to 
provide, if possible, a Global Assessment 
of Functioning (GAF) value related to 
PTSD alone.  If the symptoms and 
impairment from PTSD cannot be 
differentiated from those due to 
schizophrenia, this should be so stated.

The examiners should present all 
findings, and the reasons and bases 
therefor, in a clear, comprehensive, and 
legible manner on the examination report.  
The claims folder should be made 
available to the examiners for review 
prior to evaluation of the veteran.

2.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether an increased 
disability rating for PTSD can be 
granted.  In evaluating the veteran's 
claim, the old psychiatric rating 
criteria should also be considered.  The 
RO should conduct any additional 
evidentiary development that is deemed 
necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case that also addresses the old psychiatric 
rating criteria.  The veteran and his representative should 
be apprised of the applicable period of time within which to 
respond.  The case should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


